DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-22 in the reply filed on April 28, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23 and 24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 28, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 26, 2020 and  September 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second conductive capping pattern includes a first region overlapping the conductive metal layer and a second region not overlapping the conductive metal layer,” as recited in claim 1, lines 13-14, “a second region that does not overlap the data conductive metal layer and overlaps the photoresist pattern,” as recited in claim 18, lines 5-6, and “the second data capping pattern layer includes a first region overlapping the data conductive metal layer, and a second region not overlapping the data conductive metal layer,” as recited in claim 21, lines 4-5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In contrast with the aforementioned claimed subject matter, Applicant’s FIG. 13, a portion of which is reproduced below, shows the second region (152c_M) of the second conductive capping pattern (152c) overlapping the conductive metal layer (151) along the vertical direction, as demonstrated by the vertical dashed line superimposed on this magnified portion of FIG. 13 by the Examiner.

    PNG
    media_image1.png
    768
    1597
    media_image1.png
    Greyscale

Moreover, “forming a main metal layer below the conductive capping layer,” as recited in claim 2, line 2, must be shown or the feature canceled from the claim.  In contrast, Applicant’s FIG. 13 shows forming a main metal layer (1511) below the second conductive capping pattern (152c).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6-9, 11, 17 and 18 are objected to because of the following informalities: 
“capping” should be inserted between “conductive” and “material” (claim 6, line 11);
“the etching of” should be inserted between “of” and “the” (claim 11, line 4);
“the data capping material layer” should read “the data capping layer” (claim 17, line 2).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-5, 10, 12-16 and 19-22 are allowed.
Claims 6-9, 11, 17 and 18 would be allowable if claims 6, 11 and 17 were to be amended to correct the minor informalities noted hereinabove (see ¶ 9).
The following is a statement of reasons for the indication of allowable subject matter: CN103003861A (hereinafter “Sato”) appears to be the closest prior art.  With respect to claim 1, Sato discloses in figures 6A-6E and paragraphs [0085]-[0087] a method of fabricating a conductive pattern, comprising: 
forming a conductive metal material layer 70 and a conductive capping material layer 71 on a substrate 20 (Fig. 6A); 
forming a photoresist pattern 72 as an etching mask on the conductive capping material layer (Fig. 6A); 
forming a first conductive capping pattern 71 by etching the conductive capping material layer with a first etchant (Fig. 6B); 
forming a conductive metal layer 70 by etching the conductive metal material layer with a second etchant (Fig. 6C); and 
forming a conductive capping layer 71 by etching the first conductive capping pattern with a third etchant (Fig. 6D), wherein 
the first conductive capping pattern includes a first region overlapping the conductive metal layer and a second region 71a not overlapping the conductive metal layer, and 
the forming of the conductive capping layer comprises: 
etching the second region of the first conductive capping pattern to form the conductive capping layer (Fig. 6D).
However, Sato does not disclose forming a second conductive capping pattern by etching the first conductive capping pattern with the second etchant.  Therefore, Sato fails to disclose forming the conductive capping layer by etching the second conductive capping pattern with the third etchant, wherein the second conductive capping pattern includes the first region overlapping the conductive metal layer and the second region not overlapping the conductive metal layer, and the forming of the conductive capping layer comprises: etching the second region of the second conductive capping pattern to form the conductive capping layer.
With respect to claim 14, Sato discloses in figures 1 and 6A-6E and paragraphs [0051] and [0085]-[0087] a method of fabricating a display device, comprising: 
preparing a substrate 20 including a display area and a pad area (Figs. 1, 6A); 
forming a data conductive layer including: 
a wire pad (a mounting terminal portion) disposed in the pad area; 
a data conductive metal layer 70 disposed on the substrate; and 
a data capping layer 71 disposed on the data conductive metal layer, 
wherein the forming of the data conductive layer comprises: 
forming a material layer 70 for the data conductive metal layer and a material layer 71 for the data capping layer on the substrate (Fig. 6A); 
forming a photoresist pattern 72 as an etching mask on the material layer for the data capping layer (Fig. 6A); 
forming a first data capping pattern layer 71 by etching the material layer for the data capping layer with a first etchant (Fig. 6B); 
forming the data conductive metal layer by etching the material layer for the data conductive metal layer with a second etchant (Fig. 6C); and 
forming the data capping layer by etching the first data capping pattern layer with a third etchant (Fig. 6D), and 
wherein the forming of the first data capping pattern layer includes exposing a part of the material layer for the data conductive metal layer that does not overlap the photoresist pattern (Fig. 6B).
However, Sato does not disclose forming a second data capping pattern layer on the data conductive metal layer by etching the first data capping pattern layer on the material layer for the data conductive metal layer with the second etchant.  Therefore, Sato fails to disclose forming the data capping layer by etching the second data capping pattern layer with the third etchant.  In addition, Sato does not expressly disclose in the embodiment of Figs. 6A-6E the data conductive layer including source and drain electrodes disposed in the display area.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: the objections to the drawings and the claims raised hereinabove.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811